DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 14, 16, 17, 20, 22-27 and 30-34.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Applicants' arguments, filed 04/05/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 25 and 34 recite wherein the composite may be in the form of a liquid. Claims 25 and 34 are indefinite since claim 14 recites wherein at least one hydrophilizing and/or hygroscopic agent is arranged at least in a region of the surface of the composite material and it is unclear how at least one hydrophilizing and/or hygroscopic agent is arranged on the surface of a liquid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 14, 16, 17, 20, 22-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 2012/0301530, Nov. 29, 2012) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Makita et al. (US 2001/0019727, Sep. 6, 2001), and Sun (CN 102924951 A, Feb. 13, 2013).
	Uhlmann et al. disclose a composition having antimicrobial activity comprising a mixture of particles comprising particles of an inorganic copper salt and particles of at least a second inorganic metal compound; and at least one functionalizing agent in contact with said mixture of particles, said functionalizing agent stabilizing said mixture of particles in a carrier such that an antimicrobially effective amount of ions are released into the environment of said microbe. The carrier may be a liquid (i.e. at least one further material) or a solid (i.e. at least one further material) (¶ [0027]). Devices made of silicone (i.e. at least one further material) (i.e. hydrophobic polymer) may be impregnated with the functionalized particles (¶ [0127]). The particles may also be incorporated into fibers (i.e. fiber composite) (Table 12 No. 12). The second inorganic metal compound may comprise zinc (¶ [0020]). The particles have a size of less than about 300 nm (0.3 µm). The amount of antimicrobial material in an end product is about 0.001 to 5% (based on the weight of the metal concentration of active ingredients) (¶ [0120]). In another embodiment there is a porous carrier particle comprising a metal halide, wherein the carrier particle stabilizes the metal halide such that an 
	 Uhlmann et al. differ from the instant claims so far as not disclosing wherein the second inorganic metal compound is a molybdenum-containing inorganic compound. 
	However, Meng et al. disclose wherein a series of molybdates, Ag2Mo2O7 and AMoO4 (A = Zn, Co) were prepared as a new type of inorganic antibacterial agent. The antibacterial properties of the molybdates against Escherichia coli and staphylococcus aureus were examined, showing good antibacterial behavior (abstract). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Uhlmann et al. disclose wherein the second inorganic metal compound may comprise zinc. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated ZnMoO4 into the composition of Uhlmann et al. as the second inorganic metal compound since it is a known and effective zinc compound with good antibacterial behavior as taught by Meng et al. 
The combined teachings of Uhlmann et al. and Meng et al. do not disclose wherein the particles are coated with silica gel.
However, Makita et al. disclose a biocidal material (abstract). Gaseous matters to be subjected to biocidal treatment include atmospheric air and air in living environment. The biocidal treatment is carried out by placing particles or a molded product of the biocidal material at where the gaseous matters are present so as to bring them into 
Uhlmann et al. disclose wherein it is desirable to have the surface of a carrier particle comprising the metal be hygroscopic. Accordingly, it would have been obvious to one of ordinary skill in the art to have alternatively coated the functionalized particles of Uhlmann et al. with a hygroscopic agent since a hygroscopic surface is desirable as taught by Uhlmann et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have coated the functionalized particles with silica gel since silica gel is a hygroscopic compound as taught by Makita et al. 
The combined teachings of Uhlmann et al., Meng et al., and Makita et al. do not disclose wherein the composition comprises between 0.1% and 15% by weight silica gel. 
	However, Sun discloses a mouldproof antibacterial wood plastic composite comprising 0.0-5.0% moisture absorbing agent (abstract). 
	It would have been prima facie obvious to one of ordinary skill to have incorporated 0.0-5.0% silica gel into the composition of Ulhmann et al. since this is a known and effective amount of hygroscopic compound used to formulated antimicrobial compositions as taught by Sun. 
In regards to instant claim 14 reciting wherein the molybdenum-containing inorganic compound does not elute or degrade as a result of contact with water, Meng et al. disclose substantially the same molybdenum-containing inorganic compound as 
In regards to instant claims 14 and 31 reciting wherein the amount of fumed silica is equal to one to two times the amount of the molybdenum-containing inorganic compound, Sun discloses 0.0-5.0% hygroscopic agent and Uhlmann et al. disclose about 0.001 to 5% metal. Therefore, it would have been obvious to one of ordinary skill in the art to have a composition comprising silica gel and a molybdenum-containing inorganic compound wherein silica gel is one to two times the amount of molybdenum-containing inorganic compound.
In regards to instant claim 17 reciting wherein the at least one molybdenum-containing inorganic compound is undoped and free of water of crystallization, Meng et al. do not disclose wherein the molybdates are doped or contain water of crystallization. Therefore, it would have been obvious to one of ordinary skill in the art that the molybdates of Meng et al. are undoped and free of water of crystallization. 
In regards to instant claim 30 reciting wherein the composite material absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity, the composition of the prior art comprises substantially the same hygroscopic agent (i.e. silica gel) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art absorbs between 0.1 wt. % to 3 wt. % of humidity in environments with less than 10% of relative air humidity like the claimed invention.

2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 2012/0301530, Nov. 29, 2012) in view of Meng et al. (Preparation of Molybdates with Antibacterial Property, Feb. 11, 2008), Makita et al. (US 2001/0019727, Sep. 6, 2001), Sun (CN 102924951 A, Feb. 13, 2013), and further in view of Tomioka et al. (JP 04288007 A, Oct. 13, 1992).
	The teachings of Uhlmann et al., Meng et al., Makita et al., and Sun are discussed above. Uhlmann et al., Meng et al., Makita et al., and Sun do not disclose wherein the particle size of silica gel. 
	However, Tomioka et al. disclose an antimicrobial composition comprising silica gel having a particle size of 1 – 10 microns and hydroscopic characteristics (abstract).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated silica gel with a particle size of 1-10 microns onto the particles of Ulhmann et al. since this is a known and effective particle size for silica gel used in antimicrobial compositions as taught by Tomioka et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 14, 16, 17, 20, 22-27 and 30-34 are rejected.
Claims 1, 5, 11, 13, 15, 18 and 19 have been withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/           Primary Examiner, Art Unit 1612